Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: graphics processing unit; hardware distortion unit; mapping unit; transformation unit; filter unit  in claim 1-5, 7-8 and 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/360432
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,079,597
claim 2

4
1
3
4
5
5
7
9
4
12
2


14
15
16
17
18
19
16

1
1
19
19



17/360432 (claim 1)
11,079,597 (claim 1)
A graphics processing system for a head-mounted display (HMD) comprising: a graphics processing unit configured to generate pixel data rendered with one or more standard projections, such that the rendered pixel data is suitable for display on a planar, non-HMD display;
A graphics processing system for a non-standard projection display comprising: a graphics processing unit (GPU) configured to generate pixel data rendered with one or more standard projections; and 
a distinct hardware distortion unit (HDU) configured to: perform a predefined fixed set of functions to transform the pixel data generated by the GPU into distorted pixel data which is suitable for display on the head mounted display; and output the distorted pixel data for display on the HMD.
a hardware distortion unit (HDU) separate from the GPU, said HDU implemented in fixed function logic circuitry and configured to transform the pixel data generated by the GPU into distorted pixel data and output the distorted pixel data for display on a non-standard projection display; wherein the HDU comprises: a hardware logic mapping unit arranged to perform a mapping of the pixel data to introduce distortion, and a transformation unit configured to adjust the mapping performed by the mapping unit in response to input data, wherein the input data comprises updated head position and/or orientation data.


All the conflicting claims in 17/360432 (claims 1, 3-14 and 16-19) and U.S. Patent No. 11,079,597 (claims 1-5, 7, 9, 12, 16 and 19) are almost identical. U.S. Patent No. 11,079,597 claims disclose all claims and limitations in 17/360432. "A graphics processing system for a non-standard projection display comprising: a graphics processing unit (GPU) configured to generate pixel data rendered with one or more standard projections..." of U.S. Patent No. 11,079,597 anticipates "A graphics processing system for a head-mounted display (HMD) comprising: a graphics processing unit configured to generate pixel data rendered with one or more standard projections, such that the rendered pixel data is suitable for display on a planar, non-HMD display..." of 17/360432.
The comparison chart above shows how claims 1, 3-14 and 16-29 of issued U.S. Patent No. 11,079,597 anticipates all the limitations of claims 1, 3-14 and 16-19 of the instant Application 17/360432, EXCEPT claims 2 and 15.

Claim(s) 2 and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 11,079,597 in view of Takata (US 20050083545). 
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, U.S. Patent No. 11,079,597 teach/es all the limitations of claim 2 except wherein the graphics processing unit by use of the distinct HDU does not perform a pass through the GPU for the purposes of transforming the pixel data generated by the GPU into distorted pixel data.
In the same field of image processing, Takata teaches wherein the graphics processing unit by use of the distinct HDU does not perform a pass through the GPU for the purposes of transforming the pixel data generated by the GPU into distorted pixel data.. (e.g. dedicated hardware is used as the noise adding unit instead of a CPU, it is easy to make that hardware- para. 13). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images. 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,079,597 with the features of a fixed hardware unit as taught by Takata. The motivation would have been it is sufficient to use a CPU with a low processing capacity. (para. 13).
Claim(s) 15 recite(s) similar limitations as claim(s) 2 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Takata teaches a method to carry out the invention (para. 42).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (US 20170124980 A1) in view of Takata (US 20050083545 A1).
Regarding claim 1, Gossett teaches a graphics processing system for a head-mounted display (HMD) (fig. 1 and 8) comprising: a graphics processing unit configure to generate pixel data rendered with one or more standard projections (fig. 1, 5 and 8). 
Gossett fails to explicitly teach a distinct hardware distortion unit (HDU) configured to: perform a predefined fixed set of functions to transform the pixel data generated by the GPU into distorted pixel data which is suitable for display on the head mounted display; and output the distorted pixel data for display on the HMD.
In the same field of image processing, Takata teaches a distinct hardware distortion unit (HDU) configured to: perform a predefined fixed set of functions to transform the pixel data generated by the GPU into distorted pixel data which is suitable for display on the head mounted display; and output the distorted pixel data for display on the HMD (para. 161); a distinct hardware distortion unit (HDU) configured to: perform a predefined fixed set of functions to transform the pixel data generated by the GPU into distorted pixel data which is suitable for display on the head mounted display; and output the distorted pixel data for display on the HMD (e.g. dedicated hardware is used as the noise adding unit instead of a CPU, it is easy to make that hardware- para. 13). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Gossett with the features of a fixed hardware unit as taught by Takata. The motivation would have been it is easy to make that hardware (para. 13).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Gossett teach/es all the limitations of claim 2 except wherein the graphics processing unit by use of the distinct HDU does not perform a pass through the GPU for the purposes of transforming the pixel data generated by the GPU into distorted pixel data.
In the same field of image processing, Takata teaches wherein the graphics processing unit by use of the distinct HDU does not perform a pass through the GPU for the purposes of transforming the pixel data generated by the GPU into distorted pixel data.. (e.g. dedicated hardware is used as the noise adding unit instead of a CPU, it is easy to make that hardware- para. 13). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images. 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention, to modify the invention of Gossett with the features of a fixed hardware unit as taught by Takata. The motivation would have been it is sufficient to use a CPU with a low processing capacity. (para. 13).
Regarding claims 3 and 11, see the rejection of claim 1 above. Gossett as modified by Takata further teaches wherein the hardware distortion unit outputs distorted pixels with computed pixel values and in the required order for direct display on the head mounted display (Takata: para. 13 and 161). Pixel values are inherent for display.
Regarding claim 4, see the rejection of claim 1 above. Gossett as modified by Takata further teaches wherein the hardware distortion unit comprises: a mapping unit comprising hardware logic arranged to perform a mapping of the pixel data to introduce distortion; a transformation unit configured to adjust the mapping performed by the mapping unit in response to input data, and wherein the input data comprises at least one of updated head position; orientation data and a transformational matrix (e.g. conversion of the rendered image from horizontal and vertical Cartesian coordinates into an array using polar coordinates- Gossett: para. 18, 23, 32 and fig. 6, 8).
Regarding claim 5, see the rejection of claim 4 above. Gossett as modified by Takata further teaches wherein the hardware distortion unit further comprises: an input configured to receive pixel data generated by the graphics processing unit; and an output configured to output distorted pixel data generated, at least in part, by the mapping unit (e.g. conversion of the rendered image from horizontal and vertical Cartesian coordinates into an array using polar coordinates- Gossett: para. 23 and fig. 8).
Regarding claim 6, see the rejection of claim 3 above. Gossett as modified by Takata further teaches wherein the output is configured to transmit the distorted pixel data in raster order to the HMD (Gossett: fig. 5). 
Regarding claim 12, see the rejection of claim 1 above. Gossett as modified by Takata further teaches comprising a frame buffer memory wherein the graphics processing unit is arranged to output the pixel data to the frame buffer memory and the hardware distortion unit is arranged to read the pixel data from the frame buffer memory (Gossett: fig. 8).
Regarding claim 13, see the rejection of claim 1 above Gossett as modified by Takata further teaches a head mounted display comprising the graphics processing system according to claim 1 (Gossett: fig. 7).
Claim(s) 14-15 recite(s) similar limitations as claim(s) 1-2 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Gossett teaches a method to carry out the invention (abstract).
Claim(s) 16 recite(s) similar limitations as claim(s) 4 above, but in method form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Gossett teaches a method to carry out the invention (abstract).
Claim(s) 17 recite(s) similar limitations as claim(s) 13 above, but in method form. Therefore, the same rationale used in regards to claim(s) 13 is/are incorporated herein. Furthermore, Gossett teaches a method to carry out the invention (abstract).
Regarding claim 18, see the rejection of claim 17 above. Gossett as modified by Takata further teaches wherein the graphics processing system is embodied in hardware on an integrated circuit (Gossett: para. 46).
Claim(s) 19 recites similar limitations as claim(s) 4 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 14 is/are incorporated herein. Furthermore, XXX teaches a computer readable medium (para. 46).


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (US 20170124980 A1) in view of Takata (US 20050083545 A1) as applied to claim 1 above, in view of Kuwahara (US 20180300932 A1).
Regarding claim 7, see the rejection of claim 3 above. As can be seen above, Gossett as modified by Takata teaches all the limitations of claim 5 except wherein the hardware distortion unit further comprises a filter unit comprising hardware logic arranged to perform filtering of pixel data output by the mapping unit and provide the distorted pixel data to the output.
In the same field of HMD pixel correction, Kuwahara teaches wherein the hardware distortion unit further comprises a filter unit comprising hardware logic arranged to perform filtering of pixel data output by the mapping unit and provide the distorted pixel data to the output (e.g. graphics multiprocessor 234 is coupled to a texture unit 236 for performing texture mapping operations, e.g., determining texture sample positions, reading texture data, and filtering the texture data- para. 57 and figs. 2C-D). Since the claim states “one or more of”, only one condition needs to be met. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems correct pixel data for HMDs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Gossett as modified by Takata with the features of texture filtering as taught by Kuwahara. The motivation would have been to provide increased resolution (para. 149).
Regarding claim 10, see the rejection of claim 1 above. Gossett as modified by Takata and Kuwahara further teaches wherein the mapping performed by the mapping unit is a texture mapping (Kuwahara: para. 57 and figs. 2C-D). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (US 20170124980 A1) in view of Takata (US 20050083545 A1) as applied to claim 1 above, in view of Nishimura (US 20170278225 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Gossett as modified by Takata teach/es all the limitations of claim 8 except wherein the hardware distortion unit further comprises one or more look-up tables arranged to store mapping data and wherein the hardware logic in the mapping unit is arranged to access the mapping data and to perform the mapping using the mapping data.
In the same field of distortion, Nishimura teaches wherein the hardware distortion unit further comprises one or more look-up tables arranged to store mapping data and wherein the hardware logic in the mapping unit is arranged to access the mapping data and to perform the mapping using the mapping data (e.g. Content level gain mapping 333 may be applied using any suitable technique or techniques such as a look up table a determination step based on a function or the like- para. 43 and 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use image distortion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Gossett as modified by Takata with the features of LUTs as taught by Nishimura. The motivation would have been LUTs are well known in the art to reduce processing time by having values already stored for fast and convenient access.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (US 20170124980 A1) in view of Takata (US 20050083545 A1) as applied to claim 1 above, in view of Lo (US 20170193687 A1).
Regarding claim 9, see the rejection of claim 1 above. As can be seen above, Gossett as modified by Takata teaches all the limitations of claim 9 except wherein the distortion introduced is dependent upon an optical arrangement in the HMD.
In the same field of image distortion, Lo teaches wherein the distortion introduced is dependent upon an optical arrangement in the HMD (e.g. an optical display system reducing a first optical distortion introduced by an optical element arranged to reflect light from an image source to a viewer of the optical display system; the system comprising: one or more storage devices… storing an inverse distortion map- para. 12). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems correct image distortion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Gossett as modified by Takata with the features of distortion correction as taught by Lo. The motivation would have been to reduce bulkiness, cost and discomfort for the user (para. 49-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613